DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-10 in the reply filed on 12/1/21 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present serious burden on the examiner.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 11, the claim recites “the electrical connector”. This limitation lacks antecedent basis within the claim. Is this the electrical connector layer?
Claim 9: In line 1, the claim recites “the electrical connector”. This limitation lacks antecedent basis within the claim. Is this the electrical connector layer?
Claim 10: In line 1, the claim recites “the electrical connector”. This limitation lacks antecedent basis within the claim. Is this the electrical connector layer?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltola et al. (US 2014/0086748) in view of Lind et al. (US 2013/0195661).
         Claim 1: Peltola et al. provides a blade for a rotor of a wind turbine (Fig. 1a), comprising a profiled contour formed by a pressure side shell and a suction side shell rigidly joined thereof, the blade comprising a blade root, a blade tip, a leading edge and 
      However, Lind et al. teaches a connector component (Fig. 3) extending transversally through the glass fabric layers (paragraph [0030]) and being electrically connected with the electrical connector layer and with a metallic block (304) wherein the metallic block is drilled by an inter-connector so that the electrical connector layers from the suction side shell and the pressure side shell are electrically connected and the blade is able to be heated by the at least one heating elements layer when electrically fed from the power source (paragraph [0051-0057]).
	Therefore, it would have been obvious to modify the wind turbine blade provided by Peltola et al. to include the connector component and the metallic block as taught by Lind et al. in order to improve the clamping connection by increasing the clamping area (Lind et al.: paragraph [0055]).	
        Claim 2: Peltola et al. provides each of the suction side shell and the pressure side shell further comprises second glass fabric layers (216) outwardly in contact with the at least one heating elements layer or the electrical connector layer (Fig. 2C, paragraphs [0057; 0069]).
      Claim 3: Peltola et al. provides the at least one heating elements layer (208b) is outwardly in contact with the electrical connector layer (Fig. 2c, 214).
     Claim 4: Peltola et al. provides the at least one heating elements layer (208b) is inwardly in contact with the electrical connector layer (214, Fig. 2c).
     Claim 5: Peltola et al. as modified by Lind et al. provides a second electrical connector layer (214) electrically and outwardly in contact with the electrical connector layer (214, Fig. 2c) and alternatively also being electrically in contact with the connector component (utilizing the connector component and metallic block of Lind et al. in order to connect the assembly).
      Claim 6: Peltola et al. teaches in another embodiment: each of the suction side shell and the pressure side shell further comprises a second heating element layer (208a, Fig. 2b) electrically and outwardly in contact with the electrical connector layer (214), the second heating element layer (208b) extending therebetween the leading edge and the trailing edge and adjacently to the at least one heating element layer (208b).
    Claim 8: Peltola et al. provides a heating element (208b) is a carbon fibre with a biaxial structure, ±45° respect to the blade longitudinal direction, carbon veil or any composite fabric including conductive components (paragraphs [0062-0063]).
     Claim 9: Peltola et al. provides the electrical connector is a copper or aluminum mesh, or any composite materials with metallic additives or wires (paragraph [0065]).
    Claim 10: Peltola et al. as modified by Lind et al. discloses the claimed invention except for the electrical connector is 20-400 mm wide and 50-500 µm of thickness.  It would have been an obvious matter of design choice to make the electrical connector to be 20-400 mm wide and 50-500 µm of thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/27/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726